Citation Nr: 0703032	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's left knee meniscectomy residuals 
with atrophy, sensory changes, and osteoarthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

2.  Entitlement to a separate compensable disability 
evaluation for the veteran's left knee meniscectomy residuals 
with atrophy, sensory changes, and osteoarthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

3.  Entitlement to a separate compensable disability 
evaluation for the veteran's left knee meniscectomy residuals 
with atrophy, sensory changes, and osteoarthritis under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8527 
(2006).  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right knee condition under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

5.  Entitlement to a separate compensable disability 
evaluation for the veteran's right knee condition under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1967 to January 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which denied 
increased disability evaluations for both the veteran's left 
knee meniscectomy residuals with atrophy, sensory changes, 
and osteoarthritis and his right knee condition and a 
separate compensable evaluation for his left knee sensory 
disability.  


FINDINGS OF FACT

1.  The veteran's post-operative left knee disability has 
been objectively shown to be manifested by no more than 
chronic left knee pain; a left knee range of motion of 0 to 
150 degrees; severe tricompartmental osteoarthritis; moderate 
incomplete left musculocutaneous (superficial peroneal) nerve 
and left saphenous nerve paralysis; and no ligamental 
instability or recurrent subluxation.  
2.  The veteran's right knee disability has been objectively 
shown to be manifested by no more than chronic right knee 
pain; a right knee range of motion of 0 to 150 degrees with 
crepitus; degenerative arthritis; chondromalacia; 
arthroscopic residuals; and no ligamental instability or 
recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's left knee meniscectomy residuals with 
atrophy, sensory changes, and osteoarthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.71a, Diagnostic 
Code 5257 (2006).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's left knee meniscectomy residuals with atrophy, 
sensory changes, and osteoarthritis under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2006).  

3.  The criteria for a separate 10 percent evaluation for the 
veteran's left knee meniscectomy residuals with atrophy, 
sensory changes, and osteoarthritis under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8522 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.14, 4.124a, Diagnostic Code 8522 
(2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee condition under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.71a, Diagnostic Code 5257 
(2006).  

5.  The criteria for a separate 10 percent evaluation for the 
veteran's right knee condition under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for increased 
and separate evaluations for his left knee and right knee 
disabilities, the Board observes that the RO issued a VCAA 
notice to the veteran in November 2002 which informed the 
veteran of the evidence generally needed to support a claim 
of entitlement to an increased evaluation; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The November 2002 VCAA notice was issued prior 
to the September 2003 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded an examination conducted for VA 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation for his left knee and right knee disabilities.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Left Knee

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a left knee lateral meniscal tear and subsequently 
underwent multiple left knee surgical procedures.  The report 
of a March 1971 VA examination for compensation purposes 
conveys that the veteran was diagnosed with post-operative 
left knee injury residuals with arthroplasty residuals and 
post-operative left peroneal nerve and left saphenous nerve 
sensory neuropathy.  In April 1971, the VA established 
service connection for left knee meniscectomy residuals and 
assigned a 20 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The report of a May 1980 VA examination for compensation 
purposes states that the veteran was diagnosed with 
post-operative left meniscectomy residuals and chondromalacia 
patella.  In September 1980, the RO recharacterized the 
veteran's post-operative left knee disability as left 
meniscectomy residuals with atrophy and sensory changes and 
assigned a 30 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In September 2003, the RO recharacterized the veteran's 
post-operative left knee disability as left knee meniscectomy 
residuals with atrophy, sensory changes, and osteoarthritis 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

B.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  

Mild incomplete paralysis of the musculocutaneous 
(superficial peroneal) nerve warrants assignment of a 
noncompensable evaluation.  A 10 percent evaluation requires 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent rating 
requires complete paralysis with weakened eversion of the 
foot.  38 C.F.R. § 4.124a, Diagnostic Code 8522 (2006).  

Mild to moderate incomplete paralysis of the internal 
saphenous nerve warrants assignment of a noncompensable 
evaluation.  A 10 percent evaluation requires severe to 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8527 
(2006).  

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2006).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997, precedent opinion, the General Counsel of 
VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).  

In his October 2002 claim, the veteran advanced that his 
post-operative left knee disability had increased in 
severity.  He asserted that a separate compensable evaluation 
was warranted for his service-connected left lower extremity 
nerve damage.  

VA clinical documentation dated in March 2002 indicates that 
the veteran complained of left knee pain and popping and left 
calf and shin numbness.  On examination of the left knee, the 
veteran exhibited diffuse tenderness; reflex sympathetic 
dystrophy; and a stable joint with no ligamental laxity.  
Impressions of bilateral osteoarthritis and bilateral reflex 
symptomatic dystrophy were advanced.  

A May 2002 VA evaluation notes that the veteran complained of 
left anterior and posterior calf numbness.  On examination of 
the left lower extremity, the veteran exhibited decreased 
sensation over the distribution of the saphenous nerve and 
the lateral cutaneous branch of the peroneal nerve.  An 
impression of neuropathy involving the saphenous nerve and 
the lateral cutaneous branch of the peroneal nerve was 
advanced.  

A January 2003 VA fee basis examination conveys that the 
veteran complained of progressive left knee pain and 
weakness; "some" instability and locking of the knee; and 
anterior and posterior left leg numbness.  He reported that 
he used a knee brace when he experienced significant 
symptoms.  On examination of the left lower extremity, the 
veteran exhibited a full range of motion of the left knee of 
0 to 150 degrees; decreased sensation to pinprick over the 
distribution of the saphenous and peroneal nerves; and 
neither tenderness to palpation of the knee nor valgus or 
varus ligamental laxity.  Contemporaneous magnetic resonance 
imaging studies of the left knee revealed findings consistent 
with severe tricompartmental osteoarthritis; large joint 
effusion; several intra-articular bodies; and almost 
completely absent medial and lateral menisci compatible with 
a history of a prior meniscectomy.  Assessments of left knee 
degenerative joint disease "per MRI" and left knee 
meniscectomy residuals with sensory changes were advanced.  
The doctor stated that "the patient did suffer [left nerve] 
damage as a result of the original surgery and this damage 
may have subsequently progressed."  

A March 2003 VA treatment record states that the veteran 
complained of bilateral shooting knee pain.  A September 2003 
VA treatment record relates that the veteran had left knee 
degenerative arthritis which was progressive in nature; 
became "inflamed with over activity or exertion;" and would 
not improve without a knee replacement.  

In his May 2004 Appeal to the Board (VA Form 9), the veteran 
that he experienced chronic left knee pain and progressive 
left lower leg sensitivity.  He advanced that he had been 
told that he needed to have his left knee replaced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's post-operative left knee disability has been shown 
to be manifested by chronic meniscectomy residuals; 
progressive chronic left musculocutaneous (superficial 
peroneal) nerve and left saphenous nerve neuropathy; severe 
tricompartmental degenerative arthritis; chronic knee pain; a 
range of motion of the knee of 0 to 150 degrees; and no 
ligamental instability or recurrent subluxation.  
While he reported that he experienced "some" left knee 
instability and locking for which he used a knee brace, the 
veteran has not been objectively found to exhibit either 
recurrent subluxation or lateral instability on repeated 
examination.  Such findings do not support the assignment of 
a compensable evaluation under the provisions of Diagnostic 
Code 5257.  A 30 percent evaluation is currently in effect 
under that diagnostic code.  Given this fact and as such an 
evaluation is the maximum available under that diagnostic 
code, the Board finds that an evaluation in excess of 30 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).  

The veteran's left knee severe tricompartmental degenerative 
arthritis has been shown to be manifested by significant knee 
pain and electrodiagnostic findings.  While he has been shown 
to exhibit an essentially full left knee range of motion on 
the most recent evaluation of record, the veteran's left knee 
arthritic functional impairment merits assignment of at least 
the minimum compensable evaluation for knee limitation of 
motion.  38 C.F.R. § 4.59 (2006).  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In the absence of actual 
or functional left knee limitation of flexion to 30 degrees 
and/or limitation of extension to 10 degrees, the Board finds 
that a separate 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260 and no more is warranted 
for the veteran's post-operative left knee disability.  

In turning to the veteran's entitlement to a separate 
compensable evaluation for his left leg sensory impairment, 
the Board observes that the veteran has been diagnosed with 
left musculocutaneous (superficial peroneal) nerve and 
saphenous nerve neuropathy associated with his post-operative 
left meniscectomy residuals.  The veteran's left leg 
impairment has been shown to be wholly sensory in nature and 
consistent with no more than moderate incomplete paralysis of 
the musculocutaneous (superficial peroneal) nerve and 
saphenous nerve.  Therefore, the Board finds that the 
veteran's left leg neurological symptomatology does not 
overlap with his left knee symptomatology and merits 
assignment of a separate 10 percent evaluation under the 
provisions of Diagnostic Code 8522.  In the absence of 
objective evidence of severe incomplete musculocutaneous 
(superficial peroneal) nerve paralysis and/or severe to 
complete saphenous nerve paralysis, the Board concludes that 
a separate 10 percent evaluation and no more under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522 is 
warranted.  38 C.F.R. § 4.14 (2006).  


III.  Right Knee

A.  Historical Review

The report of a November 1975 VA examination for compensation 
purposes conveys that the veteran was diagnosed with right 
knee pain without "objective signs."  In January 1976, the 
RO established service connection for a right knee condition 
and assigned a noncompensable evaluation for that disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299.  

A May 1980 X-ray study of the right knee from Ohio State 
University Hospital reveals findings consistent with right 
knee degenerative changes.  The report of a May 1980 VA 
examination for compensation purposes states that the veteran 
was diagnosed with early right knee degenerative arthritis.  
A May 1982 surgical report from Mercy Hospital indicates that 
the veteran underwent a right knee arthroscopic procedure 
which revealed findings consistent with chondromalacia.  The 
veteran was diagnosed with right knee arthritis.  The report 
of an October 1982 VA examination for compensation purposes 
states that the veteran was diagnosed with bilateral 
chondromalacia of the knees.  In November 1982, the RO 
assigned a 10 percent evaluation for the veteran's right knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

B.  Evaluations

VA clinical documentation dated in November 2001 reflects 
that the veteran complained of chronic right knee pain.  On 
examination of the right knee, the veteran exhibited a full 
range of motion.  An impression of knee degenerative joint 
disease was advanced.  

The January 2003 VA fee basis examination indicates that the 
veteran complained of progressive right knee pain, popping, 
weakness, locking, and episodic giving way.  On examination 
of the right knee, the veteran exhibited a range of motion of 
0 to 150 with crepitus and no valgus or varus laxity.  
Contemporaneous magnetic resonance imaging studies of the 
right knee revealed findings consistent with a ruptured 
Baker's cyst, joint effusion, medial collateral ligament 
strain, and a prior arthroscopic procedure.  An assessment of 
a "right knee sprain/strain per MRI" was advanced.  

VA clinical documentation dated in March 2002 conveys that 
the veteran complained of progressive chronic bilateral knee 
pain.  On examination of the right knee, the veteran 
exhibited patellofemoral tenderness, a stable knee, and no 
medial or lateral ligamental instability.  Assessments of 
bilateral osteoarthritis and bilateral reflex sympathetic 
dystrophy were advanced.  

The March 2003 VA treatment record states that the veteran 
complained of shooting bilateral knee pain.  A September 2003 
VA treatment record relates that the veteran had right knee 
degenerative arthritis which was progressive in nature; 
became "inflamed with over activity or exertion;" and would 
not improve without a knee replacement.  

In his May 2004 Appeal to the Board (VA Form 9), the veteran 
that he experienced severe right knee pain.  He advanced that 
he had been told that he needed to have his right knee 
replaced.  

The veteran's right knee disability has been shown to be 
manifested by chronic degenerative arthritis; chondromalacia; 
arthroscopic residuals, chronic knee pain; a range of motion 
of the knee of 0 to 150 degrees with crepitus; and no 
ligamental instability or recurrent subluxation.  The veteran 
has not been objectively found to exhibit either recurrent 
right knee subluxation or lateral instability on repeated 
examination.  Such findings do not support the assignment of 
a compensable evaluation under the provisions of Diagnostic 
Code 5257.  A 10 percent evaluation is currently in effect 
under that diagnostic code.  In the absence of either 
ligamental instability or recurrent subluxation, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

The veteran's right knee degenerative arthritis has been 
shown to be manifested by significant knee pain and 
electrodiagnostic findings.  While he has been shown to 
exhibit an essentially full right knee range of motion with 
crepitus on the most recent evaluation of record, the 
veteran's right knee arthritic functional impairment merits 
assignment of at least the minimum compensable evaluation for 
knee limitation of motion.  38 C.F.R. § 4.59 (2006).  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In the 
absence of actual or functional right knee limitation of 
flexion to 30 degrees and/or limitation of extension of to 10 
degrees, the Board finds that a separate 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260 and no more is warranted for the veteran's right knee 
disability.  


ORDER

An evaluation in excess of 30 percent for the veteran's left 
knee meniscectomy residuals with atrophy, sensory changes, 
and osteoarthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006) is denied.  

A separate 10 percent evaluation for the veteran's left knee 
meniscectomy residuals with atrophy, sensory changes, and 
osteoarthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2006) is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  

A separate 10 percent evaluation for the veteran's left knee 
meniscectomy residuals with atrophy, sensory changes, and 
osteoarthritis under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (2006) is granted subject to the laws 
and regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the veteran's right 
knee condition under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006) is denied.  

A separate 10 percent evaluation for the veteran's right knee 
condition under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2006) is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


